Case 20-06129-jwc     Doc 12        Filed 03/25/21 Entered 03/25/21 09:40:09       Desc Main
                                    Document      Page 1 of 9




  IT IS ORDERED as set forth below:



  Date: March 25, 2021
                                                       _________________________________

                                                                Jeffery W. Cavender
                                                           U.S. Bankruptcy Court Judge

 ________________________________________________________________




                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

  IN RE:                                          CASE NO. 18-61490-JWC

  CARTER BROTHERS SECURITY                        CHAPTER 7
  SERVICES, LLC,

                       Debtors.


  ROBERT TRAUNER, as Chapter 7 Trustee            ADVERSARY PROCEEDING NO.
  for the Estate of Carter Brothers Security
  Services, LLC,                                  20-06129-JWC

                       Plaintiff,

  v.

  SEICO, INC., d/b/a SEICO SECURITY
  SYSTEMS,

                      Defendant.

                                           ORDER

       THIS MATTER is before the Court on the Motion to Dismiss Complaint to Avoid and
Case 20-06129-jwc          Doc 12    Filed 03/25/21 Entered 03/25/21 09:40:09           Desc Main
                                     Document      Page 2 of 9



Recover Transfers (Doc. No. 5) (the “Motion”) filed September 11, 2020 by Defendant Seico, Inc.,

d/b/a Seico Security Systems (“Defendant” or “Seico”). The Motion requests dismissal pursuant

to Rule 12(b)(6) of the Federal Rules of Civil Procedure (the “Federal Rules”), made applicable

by Rule 7012(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), of all

counts in the Complaint to Avoid and Recover Transfers (Doc. No. 1) (the “Complaint”) filed

against Seico by Robert Trauner, as Chapter 7 Trustee (“Trustee”) for the Estate of Carter Brothers

Security Services, LLC (“Debtor” or “CBSS”). The Complaint asserts three counts:

                  1) avoidance and recovery of alleged fraudulent transfers pursuant to 11 U.S.C. §§

                     548 and 550 (the “548 Claims”);

                  2) avoidance and recovery of alleged fraudulent transfers pursuant to O.C.G.A. §

                     18-2-70 et seq. through 11 U.S.C. § 544 and 550 (the “544 Claims”); and

                  3) recovery of funds under the state law doctrine of money had and received (the

                     “MHR Claims”).

Defendant requests dismissal of the 548 and MHR Claims with prejudice and the 544 Claims

without prejudice. For the reasons discussed below, the Motion will be granted in part and denied

in part.

                                  JURISDICTION AND VENUE

           This Court has jurisdiction over this proceeding under 28 U.S.C. §§ 1334 and 157 and 11

U.S.C. § 544(a)(3). This adversary proceeding constitutes a core proceeding under 28 U.S.C. §

157(b)(2)(H).      The parties have consented to entry of final orders or judgment by this Court.

Venue is proper in this Court under 28 U.S.C. § 1409 because this adversary proceeding arises in

a bankruptcy case pending in this Court.



                                                  2
Case 20-06129-jwc              Doc 12      Filed 03/25/21 Entered 03/25/21 09:40:09                      Desc Main
                                           Document      Page 3 of 9



                                           STANDARD OF REVIEW

           When considering a Federal Rule 12(b)(6) motion to dismiss, the Court accepts as true all

factual allegations in the Complaint and draws all reasonable inferences in the light most favorable

to the plaintiff.      See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56, 127 S.Ct. 1955, 167

L.Ed.2d 929 (2007); Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003); Grossman v.

Nationsbank, N.A., 225 F.3d 1228, 1231 (11th Cir. 2000); Bryant v. Avado Brands, Inc., 187 F.3d

1271, 1273 n.1 (11th Cir. 1999).             “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555).                        “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.                        The Court

may, however, reject a plaintiff's legal conclusions, labels, and unsupportable assertions of fact.

Id.

                                         FACTUAL ALLEGATIONS 1

           CBSS filed a voluntary Chapter 7 petition on July 10, 2018. John Carter owns 99% of

CBSS. His brother, Chris, owns the remaining 1%. The Complaint makes several allegations

relating generally to John Carter’s operation of CBSS. The sum of these allegations is that John

Carter caused CBSS and several affiliate companies to engage in a pattern and practice of using

CBSS funds and assets to pay debts of its affiliates, shore up the finances and operations of

affiliates, pay personal expenses of John Carter, and otherwise make inappropriate payments to

John Carter, all at a time when CBSS was insolvent.                         Trustee’s forensic accountant has



1
    All factual allegations are taken from the Complaint, which the Court accepts as true for purposes of the Motion.

                                                            3
Case 20-06129-jwc        Doc 12     Filed 03/25/21 Entered 03/25/21 09:40:09            Desc Main
                                    Document      Page 4 of 9



determined CBSS was insolvent on a balance sheet basis from the first quarter of 2014 until it

ceased operations on or about June 1, 2016, at which point it was insolvent on any measurable

basis.

         Trustee’s records show 11 separate transfers of money from CBSS to Seico that fall “within

the reach of the relevant statutes.” The transfers all occurred between the dates of July 24, 2014

and November 19, 2015 and total $45,534.64 (together, the “Transfers”). The Complaint alleges

there was no contract between Seico and CBSS, the Transfers were for obligations of another

person or entity, and Seico did not act in good faith because it knowingly accepted payment from

CBSS for debts owed by another.

                                            ANALYSIS

            •   The 548 Claims

         Bankruptcy Code § 548 allows a trustee to avoid certain transfers of a debtor’s interest in

property “made . . . on or within 2 years before the date of the filing of the petition.” 11 U.S.C. §

548(a). Seico argues the 548 Claims should be dismissed with prejudice because each of the

Transfers listed in the Complaint falls outside of the two-year lookback period. CBSS filed its

petition on July 10, 2018. The Transfers all occurred on or prior to November 19, 2015—well

outside the two-year lookback period. Trustee does not dispute this fact.

         Instead, Trustee argues Count I should not be dismissed because he has limited information

and may later discover transfers within the two-year lookback period.          He posits any such

transfers are avoidable as part of the alleged pattern and practice of John Carter treating CBSS like

his personal piggy bank, and the Complaint puts Seico on notice that any transfers within the two-

year lookback period are at issue in this case. He asks that Count I remain open in case he

discovers any such transfers. The sole authority cited by Trustee in support of his position,

                                                  4
Case 20-06129-jwc        Doc 12     Filed 03/25/21 Entered 03/25/21 09:40:09            Desc Main
                                    Document      Page 5 of 9



Gordon v. Slaughter (In re Slaughter Co. & Assocs., Inc.), 242 B.R. 97 (Bankr. N.D. Ga. 1999),

does not involve the question presently before the Court. Slaughter analyzed whether a trustee

could add an additional transfer to an existing preference complaint that already included

actionable transfers. The question was whether the newly added transfer related back to the

original complaint under Federal Rule 15. Slaughter held the new transfer would not relate back

and therefore could not be added under the facts of that case. Slaughter says nothing about

holding a count open when there are no known transfers falling under the count.

       One thing clear in Slaughter is that adding new transfers to a complaint and the relation

back analysis is a factual inquiry depending on, among other things, the nature of the transfers to

be added and how they relate to the allegations of the complaint. In the instant case, there are no

actual transfers to consider against the Complaint or § 548—there are only hypotheticals.

Without any actual transfers to consider, Trustee puts the cart before the horse. As the Complaint

currently exists, the Court cannot provide any relief to Trustee under § 548 of the Bankruptcy Code

because there are no known transfers falling within the two-year lookback period. Until such time

as there is an actual transfer to analyze against the allegations in the Complaint and § 548, the

Court declines to leave Count I open indefinitely just in case new transfers are discovered.

Accordingly, Count I will be dismissed for failure to state a claim upon which relief can be granted.

See Fed. R. Civ. P. 12(b)(6). Dismissal, however, will be without prejudice to a request to amend

the Complaint to add any actual transfers falling within the parameters of § 548 and to argue that

any such amendment(s) relate back to the Complaint under Federal Rule 15. All of Seico’s

arguments and defenses that any such amendment should not be allowed or relate back to the

Complaint are likewise preserved.



                                                 5
Case 20-06129-jwc            Doc 12       Filed 03/25/21 Entered 03/25/21 09:40:09                       Desc Main
                                          Document      Page 6 of 9



             •    The 544 Claims

         Seico next argues the 544 Claims should be dismissed without prejudice because the

Complaint does not satisfy the requirements of either Federal Rule 8 or 9, made applicable to this

proceeding by Bankruptcy Rules 7008 and 7009.2 Seico argues the Complaint “does not include

the requisite facts to plausibly infer fraud on behalf of Defendant” or the “‘who, what, where,

when, and how’ of Seico’s alleged fraudulent activity.” Nearly all of Seico’s arguments focus on

the absence of allegations about Seico’s conduct. But Trustee is not alleging fraud by Seico.

Trustee is alleging the Debtor (CBSS) acted fraudulently in making the Transfers to Seico.

Fraudulent conveyance claims deal with the transferor’s conduct, not the transferee’s.                             See

O.C.G.A. § 18-2-74 (“A transfer made or obligation incurred by a debtor is voidable as to a creditor

. . . if the debtor made the transfer or incurred the obligation: (1) With actual intent to hinder,

delay, or defraud any creditor of the debtor . . .” (emphasis added)); see also Picard v. Merkin (In

re Bernard L. Madoff Inv. Sec. LLC), No. 11 MC 0012 (KMW), 2011 U.S. Dist. LEXIS 97647

(S.D.N.Y. Aug 31, 2011) (“Whether a conveyance is fraudulent under Section 548(a)(1)(A) is thus

determined by reference to the intent of the debtor-transferor in making the transfer; ‘the state of

mind of the transferee is irrelevant.’”). Though Seico’s conduct may be relevant to its defenses,

its conduct is not necessarily relevant to pleading the 544 Claims in the first instance. Thus, most

of Seico’s arguments on the 544 Claims and the appropriate pleading standard are not relevant.

         Further, Seico’s assertion that it “is unable to reasonably evaluate which specific


2
  Seico asserts “[t]he majority of courts hold that Fed. R. Civ. P. 9(b) applies to claims for fraudulent conveyances
made with actual intent to delay, hinder, or defraud creditors,” but does not cite a single case so holding. The 544
Claims incorporate Georgia fraudulent conveyance law, and it is far from clear that courts apply Rule 9 to actual intent
fraudulent conveyance claims under Georgia law. See, e.g., U.S. Cap. Funding VI, LTD v. Patterson Bankshares,
Inc., 137 F. Supp. 3d. 1340, 1370 (S.D. Ga. 2015) (Rule 9 not applicable to fraudulent conveyance claims under
Georgia UFTA). In any event, the outcome here does not pivot on whether Rule 9 or Rule 8 applies.


                                                           6
Case 20-06129-jwc            Doc 12       Filed 03/25/21 Entered 03/25/21 09:40:09                       Desc Main
                                          Document      Page 7 of 9



transactions the Trustee is seeking to avoid, and the facts in support of the Trustee’s position” is

hard to square with a facial reading of the Complaint. The Transfers are listed in the Complaint

by date, check number, and amount. It is difficult to imagine what else Seico needs to identify

the Transfers. 3 The facts supporting Trustee’s position are the allegations regarding the pattern

and practice of CBSS using its funds to support affiliates and pay the personal expenses of John

Carter, the allegation that CBSS owed no debt to Seico and made the Transfers in payment of debts

of others, and the allegations that Trustee’s accountant has determined CBSS was insolvent at the

time of the Transfers. Seico does not challenge the legal sufficiency of Trustee’s theories, only

that it is not on notice of the claims against it. 4 The Court disagrees. The Motion will be denied

as to the 544 Claims.

             •    The MHR Claims

         Seico argues Count III should be dismissed with prejudice because the Complaint 1) cites

an inapplicable statute in support of its MHR Claim, and 2) fails to include an allegation that

Trustee made a demand for the return of the Transfers prior to filing the Complaint. On the first

point, Trustee acknowledges his citation in the Complaint to O.C.G.A. § 9-2-7 was a mistake. As

that statute does not appear applicable to this case, any claim for money had and received under

O.C.G.A. § 9-2-7 is appropriately dismissed with prejudice.

         On the second point, Seico argues a claim for money had and received under Georgia



3
  As discussed above, Trustee should amend his pleadings to add any additional transfers, and each party’s respective
rights and arguments as to any such amendments are hereby preserved.
4
  The Court’s review of the claims at this stage is limited to whether Trustee has plead sufficient facts to support a
plausible claim. While Trustee’s claims appear plausible, much of Trustee’s “pattern and practice” theory looks a lot
like an attempt to establish a ponzi scheme presumption without a ponzi scheme. Whether and to what extent the
“pattern and practice” allegations can or must be tied to the specific Transfers here to establish actual intent remains
to be seen.

                                                           7
Case 20-06129-jwc       Doc 12    Filed 03/25/21 Entered 03/25/21 09:40:09             Desc Main
                                  Document      Page 8 of 9



common law has two elements:

       (1) a party has received money justly belonging to the plaintiff; and

       (2) the plaintiff has made a demand for repayment which was refused.

Hill v. Duscio, 292 F. Supp. 3d 1370, 1378 (N.D. Ga. 2018). Seico argues Count III must be

dismissed with prejudice because Trustee failed to make a demand for repayment of the Transfers

prior to filing the Complaint. Trustee agrees with the cited elements but argues he did demand

the return of the Transfers by letter to Seico in November of 2019, months before filing the

Complaint. No reference of the demand letter appears in the Complaint. Though Trustee cannot

cure his pleading deficiency in his response, if he did send the demand letter in November, it

appears there is a set of facts that can be plead to satisfy this element of the MHR Claim.

Accordingly, the MHR Claim will be dismissed, but Trustee will have 14 days to file an amended

complaint to cure the pleading deficiency.

       Accordingly,

       IT IS ORDERED that the Motion to Dismiss is GRANTED IN PART AND DENIED

IN PART as follows:

           •   Count I is hereby dismissed without prejudice and with all parties’ rights reserved

               as to any future amendments;

           •   The Motion is denied as to Count II; and

           •   Count III is hereby dismissed with prejudice to the extent it alleges claims under

               O.C.G.A. § 9-2-7 but without prejudice to the extent it alleges claims under Georgia

               common law, provided Trustee files an amended complaint within 14 days from

               the date of entry of this Order.     If no amended complaint (or request for an



                                                8
Case 20-06129-jwc        Doc 12   Filed 03/25/21 Entered 03/25/21 09:40:09            Desc Main
                                  Document      Page 9 of 9



              extension) is filed within 14 days, Count III shall stand dismissed with prejudice in

              its entirety without further notice or order of the Court.


       The Clerk’s Office is directed to serve a copy of this order on Trustee, Trustee’s counsel,

and counsel for Seico.

                                    END OF DOCUMENT




                                                9
